Mb. Justice Wole,
after making the above statement of *390facts, delivered the opinion of the court as follows:
The findings of fact and conclusions of law contained in the resolution appealed from are accepted.
We adjudge that we should affirm, and do affirm, the resolution rendered by the District Court of Mayagüez, December 21, 1903, denying the judicial.order applied for by José Rafael Vails against Rafael Blanes, with costs of the appeal to be imposed upon the appellant. The original record is ordered to be returned to said district court, together with a certified copy of this decision.
Chief Justice Quiñones and Justices Hernández, Figueras, and MacLeary concurred.